Citation Nr: 1037177	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
limitation and painful motion, right wrist, hand, and fourth and 
fifth fingers, resulting from laceration, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1984 to August 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO confirmed and continued the 10 
percent disability rating assigned for the service-connected 
limitation and painful motion of the right wrist, hand and fourth 
and fifth fingers resulting from laceration.  

The case was remanded to the RO by the Board in November 2007 and 
June 2008 for additional development of the record.  


FINDINGS OF FACT

1.  Motion of the wrist is limited to 55 degrees of dorsiflexion, 
65 degrees of palmar flexion, 30 degrees of radial deviation and 
15 degrees of ulnar deviation; ankylosis of the right wrist or 
fourth or fifth fingers is not demonstrated; there is no 
diagnosis of arthritis of the right wrist or fourth or fifth 
fingers of the right hand.  

2.  The service-connected disability of the right wrist and 
fourth and fifth fingers is manifested by no more than moderate 
overall muscle injury to Muscle Group VIII, with mild muscle loss 
at the site of the injury, some pain and discomfort, and mild 
decreased strength in the right hand.








CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected limitation and painful motion, 
right wrist, hand, and fourth and fifth fingers, resulting from 
laceration, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.40, 4.45, 4.55, 4.56, 
4.71a (and Diagnostic Codes (DCs) 5214, 5215, 5230), 4.73 (and 
DCs 5307, 5308), 4.123, 4.124, 4.124a (and DC 8516) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated December 2002.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

In subsequent letters to the appellant in November 2006, December 
2007, September 2008 and February 2009, the RO explained how 
initial ratings and effective dates are assigned for all grants 
of service connection, explained the Veteran's right to a 
personal hearing, and provided the Veteran with the relevant 
rating criteria pertinent to his claim on appeal.  These letters 
also reiterated what evidence was necessary to substantiate his 
claim for increase.  The claim was thereafter readjudicated by 
way of a June 2009 supplemental statement of the case.  

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  





II.  Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the 
service-connected limitation and painful motion, right wrist, 
hand, and fourth and fifth fingers, resulting from laceration, 
currently evaluated as 10 percent disabling.  The Veteran 
maintains that he has decreased flexibility, decreased grip 
strength, and increased pain in his wrist and fourth and fifth 
fingers of the right hand.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

At a VA examination in January 2003, the Veteran reported pain in 
the right wrist of 3-4 out of 10, with weakness and fatigability.  
The Veteran also reported occasional locking.  There was no 
swelling, no heat and no redness.  The Veteran was not undergoing 
treatment for wrist pain, but did have flare-ups of severe pain 
one to two times every two weeks which occurred after prolonged 
activity or after extreme movement or lifting.  Pain was 
alleviated by rest.  The Veteran used no corrective devices and 
had not had any surgery performed on the wrist or hand.  Because 
of the pain, the Veteran was no longer able to engage in sports.  
He was a waiter and his wrists would lock while carrying trays.  
The Veteran also reported tingling in his fingers and numbness at 
times in his hands after prolonged activity.   He also had 
cramping when he typed or did prolonged writing.  The Veteran had 
remarkable scar tissue on the wrist on the underside and the 
Veteran reported that because of the roughness of the scar that 
it constantly got abrasions on it from it catching on things.  
The wrist scar was 4 inches long with depressions and roughness 
and some protrusions of the skin of the scar.  With regard to 
range of motion, dorsiflexion was 65 degrees, palmar flexion was 
55 degrees, radial deviation was 15 degrees and ulnar deviation 
was 40 degrees.  Those movements were all done with consideration 
of pain, fatigue, weakness, lack of endurance, incoordination and 
altered by repetition.  The diagnosis was chronic strain right 
wrist.  

A January 2009 VA outpatient treatment record notes that the 
Veteran had recently injured his right little finger.  
Examination revealed a scar at the right wrist, ulnar aspect.  
Fist formation and grip were intact.  Interosseous was intact 
except weakness of ring finger radially.  The right little finger 
DIP joint was swollen and erythematous with a mild flexion 
deformity.  It was exquisitely tender to palpation.  An x-ray 
revealed a right little finger DIP joint compression deformity 
with joint space narrowing and osteophytes.  The assessment was 
extensor tendon injury with old fracture and chronic inflammation 
at the DIP joint right little finger.  

At a March 2009 VA examination, the Veteran continued to report 
more difficulty with flexion his fourth and fifth right fingers 
separately; although they were able to flex together.  The 
Veteran reported an overall decrease in hand strength on the 
right, as well as locking, and the inability to flex the fourth 
and fifth finger separately.  

On examination of the hand, there was no ankylosis of the joints 
of the right wrist or fingers.  There was no decreased strength 
for pushing, pulling and twisting.  There was no decreased 
dexterity for twisting, probing, writing, touching or expression.  
There was no significant muscle loss or atrophy in the right 
hand.  There was mild reduction in the strength of the flexion of 
the right fifth and fourth fingers, with the Veteran making a 
fist or grasp.  He was able to make a full fist, and oppose all 
the fingers with the thumb in the right hand.  There were no 
focal neurological findings, but the examiner did note that the 
Veteran had difficulty flexing the fourth and fifth fingers 
separately.  The diagnosis was right wrist strain, status post 
right wrist laceration, with residual abnormality and reduction 
in the movements of the right fourth and fifth fingers of the 
right hand.  The examiner indicated that there were no 
significant effects on the Veteran's usual occupation.  With 
regard to activities of daily living, the Veteran was prevented 
from engaging in sports.  

With regard to the wrist, the Veteran reported pain with overuse, 
and locking episodes several times per week.  The Veteran 
explained that he had to change jobs from being a waiter to 
working in another capacity because he could no longer carry 
heavy trays of food in his right hand.  At the time of the 
examination, the Veteran was a full-time student.  On examination 
of the wrist, there was tenderness noted.  There was no 
instability, but there was evidence of mild muscle loss in the 
area of the injury on the right wrist which was mildly depressed.  
The examiner also noted that the Veteran may have some 
involvement of the tendon in that area which was likely the 
reason for the movement abnormality in his right fourth and fifth 
fingers; otherwise, there was no muscle atrophy or abnormal 
neurological findings.  There was objective evidence of pain with 
active motion on the right side, with dorsiflexion from 0 to 55 
degrees, palmar flexion from 0 to 65 degrees, radial deviation 
from 0 to 30 degrees, and right ulnar deviation from 0 to 15 
degrees.  There was objective evidence of pain following 
repetitive motion, but no additional limitations after three 
repetitions of range of motion.  There was no joint ankylosis.  
The Veteran complained of mild pain or discomfort in the right 
wrist with all of the range of movements of the right wrist.  

When service connection was originally granted for the Veteran's 
right wrist disability in October 1990, the initial rating was 
assigned pursuant to the criteria for painful scars.  In a 
September 2000 rating decision, the RO determined that a separate 
10 percent disability rating was warranted for the limitation of 
motion of the right wrist hand, and the fourth and fifth fingers, 
in addition to the disability rating for the scar associated with 
the right wrist disability.  In December 2002, the Veteran filed 
his claim for an increased rating.  In a January 2003 rating 
decision, the RO denied an increased rating.  Based on the 
foregoing history, the Board, in considering this claim on 
appeal, must consider whether an increase is warranted based on 
the criteria for rating muscle group injuries, the criteria for 
rating joints based on limited motion, and the criteria for 
rating neurological impairment.  The scar associated with the 
service-connected right wrist disability has already been 
separately rated, and the Veteran's claim on appeal does not 
include the scar rating; thus, the Board need not address the 
criteria pertaining to scars at this juncture.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a); see also 38 C.F.R. § 4.14.  Additionally, the combined 
evaluation of muscle groups acting on a single unankylosed joint 
must be lower than the rating for unfavorable ankylosis of that 
joint, except when muscles groups I and II are acting on the 
shoulder.  38 C.F.R. § 4.55(d).  When compensable muscle group 
injuries are in the same anatomical region, but do not act on the 
same joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the purposes of 
determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through and through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe or 
severe according to criteria based on the type of injury, the 
history and complaint, and objective findings.  38 C.F.R. § 
4.56(d).

A slight muscle disability is one where the injury was a simple 
wound of muscle without debridement or infection. The service 
department record would show a superficial wound with brief 
treatment and return to duty. There would be healing with good 
functional results.  There are no cardinal signs or symptoms of 
muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, 
there would be a minimal scar, with no evidence of fascial 
defect, atrophy, or impaired tonus.  There would be no impairment 
of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either 
through and through, or a deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
the effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record (or other 
evidence) would show in service treatment for the wound.  There 
would be a consistent complaint of one or more of the cardinal 
signs or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side 
would be present.

A moderately severe muscle disability is one where the injury was 
either through and through, or a deep penetrating wound by a 
small high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period for 
treatment of the wound.  There would be a consistent complaint of 
cardinal signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up with 
work requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive evidence 
of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record (or other evidence) would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  If they happen to be present, the following would also 
be signs of severe muscle injury: (A) x-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular trauma 
and explosive effect of missile. (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) Atrophy 
of muscle groups not in track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

The Veteran's right wrist disability has been rated as 10 percent 
disabling pursuant to the criteria pertaining to muscle injuries 
at 38 C.F.R. § 4.73, Diagnostic Code 5308.  That code, 38 C.F.R. 
§ 4.73, DC 5308, provides the rating criteria for evaluation of 
injuries of Muscle Group VIII. Muscle Group VIII comprises the 
muscles arising mainly from the external condyle of the humerus.  
The functions of these muscles include extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  Under this 
diagnostic code, a noncompensable evaluation is warranted if 
impairment of this muscle group is slight; a 10 percent rating is 
warranted if impairment of this muscle group is moderate; a 20 
percent rating is warranted if impairment of this muscle group is 
moderately severe; and a 30 percent rating is warranted if it is 
severe.

Diagnostic Code 5307 provides the rating criteria for evaluation 
of injuries of Muscle Group VII, which comprises the muscles 
arising mainly from the internal condyle of humerus.  The 
functions of these muscles include flexion of the wrist and 
fingers, and involve flexors of the carpus and long flexors of 
fingers and thumb, and pronator.  The provision provides the 
following criteria for the dominant hand (the Veteran is right 
hand dominant):  a 10 percent rating for moderate impairment, a 
30 percent rating for moderately severe impairment, and a 40 
percent rating for severe impairment.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5307.

Applying the Veteran's symptoms to the criteria set forth above, 
the evidence does not warrant the assignment of a rating in 
excess of the 10 percent currently assigned.  Neither the January 
2003 VA examination nor the March 2009 VA examination shows that 
the Veteran's muscle injury is more than moderate in degree.  The 
Veteran has fatigue after prolonged use, and pain, but the 
examiner noted only mild muscle loss and tenderness on palpation.  
Additionally, the examiner noted that there the Veteran received 
no treatment or therapy, and he used no assistive or support 
devices.  There was no muscle atrophy or abnormal neurological 
findings.  The Veteran's pain, fatigue and discomfort are 
acknowledged, and they are compensated for with the assignment of 
the 10 percent rating currently assigned.  The Veteran's 
complaints of the frequency and level of pain in the wrist are 
not consistent with the objective findings on examination.  
Although there is evidence of decreased strength and endurance 
compared with the sound side, there is no indication on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Thus, the 
criteria for the next higher rating based on muscle injury are 
not met in this case.  Although the Veteran reported that he had 
to change jobs as a waiter because he could no longer carry a 
food tray, there is no indication that the Veteran was unable to 
perform other types of work.  Moreover, the Veteran is currently 
a student, and has not reported that his right wrist disability 
has a negative effect on his ability to complete school work.  

The Veteran's right wrist disability is also evaluated pursuant 
to 38 C.F.R. § 4.71, Diagnostic Code 5215 to determine if a 
rating in excess of 10 percent is warranted based on limitation 
of motion of the wrist joint.  Under Diagnostic Code 5215, 
limitation of palmar flexion in line with the forearm is rated 10 
percent disabling for the major wrist and 10 percent for the 
minor wrist.  Limitation of dorsiflexion to less than 15 degrees 
is rated 10 percent disabling for the major wrist and 10 percent 
for the minor wrist.  38 C.F.R. § 4.71a, DC 5215.  A 10 percent 
rating is the highest possible rating under this code.  The 
Veteran does not have dorsiflexion limited to less than 15 
degrees or palmar flexion in line with the forearm even taking 
into consideration pain on motion.  In that regard, the evidence 
does not show that there was limitation of motion meeting the 
above criteria due to pain, fatigue, weakness, or any other 
factors.  

Ankylosis of  the wrist would be rated pursuant to 38 C.F.R. 
§ 4.71, Diagnostic Code 5214.  A 30 percent rating is assigned 
for favorable ankylosis of the major wrist in 20 degrees to 30 
degrees of dorsiflexion.  A 40 percent rating is assigned for 
ankylosis of the major wrist in any other position except 
favorable.  A 50 percent rating is assigned for the major wrist 
where there is unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  Because ankylosis of 
the wrist is not demonstrated, these criteria are not for 
application in this case.  

Turning now to the fourth and fifth fingers of the right hand, 
limitation of motion of individual digits is evaluated under 
Diagnostic Codes 5228 through 5230.  38 C.F.R. § 4.71a, DCs 5228- 
5230 (2009).  Only Diagnostic Code 5228 provides for a rating in 
excess of 10 percent. Under this provision, a 20 percent rating 
is warranted for limitation of motion with a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  Because the thumb is not 
involved here, this code is not applicable.  Under Diagnostic 
Code 5230, any limitation of motion of the ring or little finger 
warrants a noncompensable rating.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  The criteria pertaining to degenerative arthritis 
under Diagnostic Code 5003 instructs to rate degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is assigned 
where there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  These ratings may not 
be combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Because there is no diagnosis of arthritis, the application of a 
separate 10 percent rating is not warranted.  The January 2009 
outpatient treatment record noted that the Veteran had x-ray 
evidence of joint space narrowing of the right little finger due 
to a compression fracture, and this is consistent with the other 
finding on that report which noted that the Veteran had suffered 
a recent injury to the finger approximately one-year prior which 
resulted in swelling and additional pain ever since.  However, no 
swelling or redness was noted at the March 2009 examination two 
months later, and neither the January 2003 examination nor the 
March 2009 examination noted a diagnosis of arthritis of either 
finger such that a 10 percent disability rating could be assigned 
under Diagnostic Code 5003 based on noncompensable limitation of 
motion.  

Finally, the Veteran has also complained of tingling and numbness 
with respect to the fourth and fifth fingers.  Under Diagnostic 
Code 8516, disability of the ulnar nerve is evaluated.  This 
provision provides the following rating criteria for the dominant 
hand: a 10 percent rating is assigned for mild incomplete 
paralysis, a 30 percent rating for moderate incomplete paralysis, 
a 40 percent rating for severe incomplete paralysis, and a 60 
percent rating for complete paralysis.  See 38 C.F.R. § 4.124a.

Although the Veteran complains of tingling and numbness of the 
fourth and fifth fingers, a compensable rating under Diagnostic 
Code 8516 is not for application in this case.  First, the VA 
examiner in March 2009 specifically indicated that there was no 
neurological impairment associated with the wrist/finger 
disability.  Second, the regulations prohibit combining a rating 
for peripheral nerve paralysis with a muscle injury rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  Thus, a separate rating for the 
claimed tingling and numbness of the ulnar nerve is not 
assignable under Diagnostic Code 8516.  

The Veteran's reports of increased pain and flare-ups have been 
considered; however, the level of disability shown on 
examination, even with consideration of the Veteran's lay 
statements, does not rise to a level that warrants the assignment 
of a disability rating in excess of 10 percent based on the 
criteria set forth above.  The Board has also considered the 
provision of 38 C.F.R. § 4.40.  However, the Veteran does not 
demonstrate additional range of motion loss due to pain on use or 
during flare-ups than that which has already been considered.  
DeLuca.  Moreover, the credibility of the Veteran's lay 
statements are taken into question as the record reflects that he 
has spent a considerable amount of time in jail for fraud, 
forgery, stealing and hustling to support his crack cocaine 
habit.  Thus, the Board places greater weight on the objective 
findings obtained from the VA examination reports of January 2003 
and March 2009.  Given these findings, the criteria for the 
assignment of a rating in excess of 10 percent is not warranted 
for the service-connected limitation and painful motion, right 
wrist, hand, and fourth and fifth fingers, resulting from 
laceration.

The preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for the service-
connected limitation and painful motion, right wrist, hand, and 
fourth and fifth fingers, resulting from laceration, there is no 
doubt to be resolved; and an increased rating is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  In so determining, the 
Board specifically finds that there are no distinct periods of 
time where the evidence shows that a higher rating would be 
warranted pursuant to Hart v. Mansfield.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
limitation and painful motion, right wrist, hand, and fourth and 
fifth fingers, resulting from under consideration here has caused 
marked interference with employment, has necessitated frequent 
periods of hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology shown in this case.  The Veteran reported that he 
had to change jobs as a waiter because he could no longer carry a 
heavy food tray, but he did not report that he had trouble 
changing jobs or contend that he was unable to work due to the 
service-connected disability.  Moreover, the Veteran more 
recently noted that he was a full-time student, and has not 
reported that his service-connected disability has affected his 
ability to perform his school work.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  Thun v. Peake, 
22 Vet. App. 111 (2008).  


	(CONTINUED ON NEXT PAGE)







ORDER

An increased rating for the service-connected limitation and 
painful motion, right wrist, hand, and fourth and fifth fingers, 
resulting from laceration, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


